


 
 
EXHIBIT 10-G-1
 
EMPLOYMENT AGREEMENT
 
THE EMPLOYMENT AGREEMENT entered into as of the 19th day of November, 2008, by
and between HARTMARX CORPORATION, a Delaware corporation ("Company"), and JAMES
T. CONNERS ("Executive").
 
WITNESSETH THAT:
 
WHEREAS, the Executive is a party to a Severance Letter Agreement with the
Company dated November 19, 2008 (the "Severance Letter");
 
WHEREAS, the parties hereto desire to enter into this Agreement pertaining to
the terms of Executive's employment by the Company or by any affiliate or
subsidiary of the Company; and
 
WHEREAS, upon the execution of this Agreement by the Company and Executive the
terms and conditions of this Agreement shall control and govern the employment
relationship between the Company and Executive.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the parties hereto as
follows:
 
1.           Agreement Period; At-Will Employment.  The Company and Executive
acknowledge and understand that Executive's employment with Company is on an
"at-will" basis and nothing in this Agreement is intended to give Executive the
right to be retained in the employ of Hartmarx or any of its subsidiaries or to
interfere with the Company's right to discharge Executive at any time for any
reason. This Agreement is not a guarantee of employment and is not an agreement
by Company to employ Executive or to continue to employ Executive for any
specific term or period.  The Company and Executive acknowledge and agree that
this Agreement sets forth the terms and conditions of Executive's employment and
compensation to be paid to Executive commencing on the date hereof and
continuing through November 30, 2010 (the "Agreement Period"), provided that
Executive's employment is not otherwise terminated before the expiration of the
Agreement Period; provided further, however, that if the Executive's employment
is terminated for any reason following a Change in Control (as defined in the
Severance Letter), the Agreement Period shall terminate upon such termination of
employment and the Executive's rights with respect to such termination of
employment (including the reasons therefor) shall be governed by the provisions
of the Severance Letter.
 
2.           Performance of Duties.  While employed by the Company, Executive
shall devote substantially all his full working time, attention and energies
during normal business hours to the performance of his duties for the Company
and its subsidiaries and shall perform his duties faithfully and efficiently,
subject to the direction of the Company Board of Directors and the Chief
Executive Officer.
 
3.           Compensation.  As compensation for the performance by Executive of
his obligations hereunder:
 
(a)           Base Salary.  During the Agreement Period the Company shall pay
Executive an annual base salary of not less than $185,000 ("Base Salary").  Base
Salary shall be paid in accordance with the Company's customary payroll
practices.  Base Salary may be increased at the discretion of the Compensation
and Stock Option Committee of the Company Board of Directors (the "Committee")
and once so increased shall not thereafter be decreased, except for
across-the-board reductions similarly affecting all executives of the Company.
 
(b)           Management Incentive Plan.  Executive shall participate in the
Company Management Incentive Plan (the "MIP") and/or any successor plan.
 
(c)           Participation in Benefit Plans.  During the Agreement Period the
Executive shall be eligible to participate in all savings and welfare benefit
plans and programs now or hereafter applicable to any other senior executives of
the Company on a basis no less favorable than is made available to any other
senior executive of the Company.

 
 

--------------------------------------------------------------------------------

 

 
(d)           Perquisites.  During the Agreement Period, the Company shall make
available to the Executive all perquisites that are made available to Company's
senior executives.
 
4.            Termination.  The Executive's employment hereunder may be
terminated under the following circumstances:
 
(a)           Death.  The Executive's employment hereunder shall terminate upon
his death.
 
(b)           Disability.  The Company may terminate the Executive's employment
hereunder for "Disability".  Disability means a mental or physical condition
which renders Executive unable or incompetent to carry out the material job
responsibilities which such Executive held or the material duties to which
Executive was assigned at the time the disability was incurred, which has
existed for at least six (6) months and which in the certified opinion of a
physician mutually agreed upon by the Company and Executive (which agreement
neither party shall unreasonably withhold) is expected to be permanent or to
last for an indefinite duration or a duration in excess of six (6) months.
 
(c)           Resignation.  The Executive's employment hereunder shall terminate
upon the Executive's resignation or voluntary quit.
 
(d)           Other.  The Company may terminate the Executive's employment
hereunder for any of the following reasons:
 
 
(i)
Executive's conviction for the commission of a felony; or
     

 
(ii)
Executive's willful failure to substantially perform his duties hereunder; or
     

 
(iii)
Executive's willful or grossly negligent wrongful conduct that is demonstrably
and materially injurious to the Company or its affiliates; or
     

 
(iv)
Executive's willful and material breach of this Agreement, including but not
limited to Section 8 hereof.

 
(e)           At-Will Employment.  The Company retains the right to discharge
Executive at any time for any reason.
 
5.           Termination Procedure.
 
(a)           Notice of Termination.  Any termination of the Executive's
employment by the Company or by the Executive (other than termination pursuant
to Section 4(a) hereof) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 12.  For purposes of this
Agreement, a "Notice of Termination" shall mean a notice which shall indicate
the specific provision in this Agreement relied upon and shall identify in
reasonable detail the reason for termination of the Executive's employment under
the provision so indicated and the reasons set forth in such Notice of
Termination shall be conclusive and binding on the parties hereto.
 
(b)           Date of Termination.  "Date of Termination" shall mean (i) if the
Executive's employment is terminated by his death, the date of his death, (ii)
if the Executive's employment is terminated pursuant to Section 4(b) above, the
date thirty (30) days after Notice of Termination (provided that the Executive
shall not have returned to the performance of his duties on a permanent
full-time basis during such thirty (30) day period), (iii) if the Executive's
employment is terminated pursuant to Section 4(c) above, the date the date
specified in the Notice of Termination which shall be not more than thirty (30)
days from the date of such Notice and (iv) if the Executive's employment is
terminated pursuant to Section 4(d) or 4(e) above, the date set forth in the
Notice of Termination.
 
6.           Compensation Upon Termination.
 
(a)           Termination due to Death or Disability.  If the Executive's
employment is terminated by his death or Disability, the Company shall have no
further obligations to provide Executive with the severance benefits described
under Sections 6(b)(i) through (v) of this Agreement but shall continue to
provide the other payments and benefits provided under this Agreement.

 
2

--------------------------------------------------------------------------------

 

 
(b)           Termination By Company.  Upon termination of Executive's
employment hereunder during the Agreement Period by the Company for any reason
other than any of the reasons set forth in Section 4(d), then, in lieu of any
further salary or bonus for periods subsequent to the Date of Termination and in
lieu of any severance benefit otherwise payable to the Executive, and expressly
subject to Executive's compliance with the provisions of Sections 8 and 9,
below:
 
(i)           The Company shall continue to pay to Executive Base Salary as of
the Date of Termination (without giving effect to any decrease therein which
constitutes the basis, or one of the bases, upon which the Notice of Termination
is based), for a period which is the longer of (A) the period commencing on the
Date of Termination and continuing through November 30, 2010 (the "Severance
Period") or (B) the severance period provided under the Company's severance pay
policy then in effect, payable semi-monthly or more frequently, in arrears,
commencing on the Date of Termination; provided, however, that if a Change in
Control occurs during the Severance Period, the Company shall pay the Executive
by no later than five (5) days following the Change in Control a lump sum in
cash equal to the sum of the remaining payments that would have been payable to
the Executive hereunder had no Change in Control occurred, and payments
hereunder shall terminate.
 
(ii)           The Company shall pay the Executive a lump sum in cash, within
ten (10) days of the Date of Termination, equal to the sum of any unpaid
incentive compensation allocated or awarded to Executive under the MIP with
respect to any fiscal year ending prior to the year in which the Date of
Termination occurs.
 
(iii)           During the Severance Period the Company shall arrange to provide
the Executive with life, disability, accident and health insurance benefits
("Welfare Benefits") substantially similar in all material respects to those
which the Executive is receiving immediately prior to the Date of Termination
(without giving effect to any decrease therein which constitutes the basis, or
one of the bases, upon which the Notice of Termination is based), of if such
benefits are not available or the provision of such benefits would not be
allowed under the terms of such plans, the Company shall pay Executive the
after-tax economic equivalent thereof.  If the Executive receives, or becomes
eligible to receive, Welfare Benefits from another source, then the Welfare
Benefits otherwise receivable by the Executive pursuant to this Section
6(b)(iii) shall be reduced to the extent of such other Welfare Benefits received
by, or made available to, the Executive during the Severance Period (and any
such Welfare Benefits received by or made available to the Executive shall be
reported to the Company by the Executive).
 
(iv)           Effective as of the Date of Termination, all stock options
granted to Executive under any of the Company's stock option plans prior to the
Date of Termination which are exercisable as of the Date of Termination shall
continue to be exercisable and Executive shall be entitled to exercise any or
all of such options within the times and in accordance with the terms of such
options as set forth in the grant document evidencing same, but not beyond the
expiration date of such option.  Any stock options granted to Executive which
are not exercisable as of the Date of Termination but which become exercisable
during the Severance Period shall thereafter be exercisable by Executive and
Executive shall be entitled to exercise any or all of such options within the
times and in accordance with the terms of such options as set forth in the grant
document evidencing same, but not beyond the expiration date of such option.
 
(v)           Effective as of the Date of Termination, Executive shall continue
to hold all restricted stock granted to Executive prior to the Date of
Termination and if any of such restricted stock vests during the Severance
Period, Executive shall be entitled to such shares and all restrictions thereon
shall lapse.  All shares of restricted stock granted to Executive prior to the
Date of Termination which have not vested as of the end of the Severance Period
shall be forfeit and cancelled effective as of end of the Severance Period.
 
(c)           Termination by the Company for Cause or Voluntarily By
Executive.  If the Executive's employment shall be terminated by the Company for
any of the reasons set forth in Section 4(d), or voluntarily by the Executive,
the Company shall have no obligations to provide Executive with the severance
benefits described under Sections 6(b)(i) through (v) of this Agreement but
shall continue to provide the other payments and benefits provided under this
Agreement.

 
3

--------------------------------------------------------------------------------

 

 
(d)           Additional Payments.  Following any termination of Executive's
employment, the Company shall pay the Executive all unpaid amounts, if any, to
which the Executive is entitled as of the Date of Termination under any
compensation plan or program of the Company including but not limited to the
Company's deferred compensation, benefit or other compensation plans or
programs, at the time such payments are due.  In addition, within ten (10) days
of the Date of Termination, the Company shall pay the Executive, or his legal
representative or estate, as applicable, any amounts accrued but not paid
pursuant to Sections 3(a), 3(b), 3(c), 3(d) and 3(e) in respect of periods
ending prior to the Date of Termination.
 
7.           Internal Revenue Code Section 409A.
 
(a)           Notwithstanding anything to the contrary set forth in Sections
6(b)(i) through (v) or elsewhere in this Agreement, Executive's entitlement to a
series of installments payments shall be treated and shall be deemed to be an
entitlement to a series of separate payments within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (the "Code") and the
regulations thereunder.
 
(b)           Any severance benefits paid within the later of (i) 2-1/2 months
of the end of the Company's taxable year containing the Executive's severance
from employment, or (ii) 2-1/2 months of the end of the Executive's taxable year
containing the severance from employment shall be exempt from Section 409A and
shall be paid in accordance with Section 6(b).  Severance benefits subject to
this Section 7(b) shall be treated and shall be deemed to be an entitlement to a
separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.
 
(c)           To the extent severance benefits are not exempt from Section 409A
under Section 7(b) above, any benefits paid in the first 6 months following the
Executive's severance from employment that are equal to or less than the lesser
of the amounts described in Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and (2) shall be exempt from Section 409A and shall be
paid in accordance with Section 6(b).  Severance benefits subject to this
Section 7(c) shall be treated and shall be deemed to be an entitlement to a
separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.
 
(d)           To the extent severance benefits are not exempt from Section 409A
under Section 7(b) or 7(c) above, any benefits paid equal to or less than the
applicable dollar amount under Section 402(g)(1)(B) of the Code for the year of
severance from employment shall be exempt from Section 409A in accordance with
Treasury Regulation Section 1.409A-1(b)(9)(v)(D) and shall be paid in accordance
with Section 6(b).  Severance benefits subject to this Section 7(d) shall be
treated and shall be deemed to be an entitlement to a separate payment within
the meaning of Section 409A of the Code and the regulations thereunder.
 
(e)           To the extent severance benefits are not exempt from Section 409A
pursuant to Section 7(b), 7(c) or 7(d) above, and to the extent the Executive is
a "specified employee" (as defined below), payments due to the Executive under
Section 6 shall begin no sooner than six months after the Executive's severance
from employment (other than for Death); provided, however, that any payments not
made during the six (6) month period described in this Section 7(e) due to the
6-month delay period required under Treasury Regulation Section 1.409A-3(i)(2)
shall be made in a single lump sum as soon as administratively practicable after
the expiration of such six (6) month period, with interest thereon computed at
the rate set forth in Section 17 hereof, and the balance of all other payments
required under this Agreement shall be made as otherwise scheduled in this
Agreement.
 
(f)           For purposes of this Section 7, any reference to severance of
employment or termination of employment shall mean a "separation from service"
as defined in Treasury Reg. Section 1.409A-1(h).  For purposes of this
Agreement, the term "specified employee" shall have the meaning set forth in
Treasury Reg. Section 1.409A-1(i).  The determination of whether the Executive
is a "specified employee" shall be made by the Employer in good faith applying
the applicable Treasury regulations.
 
(g)           Notwithstanding anything to the contrary set forth in this
Agreement, and in addition to any tax gross-up payments to which Executive may
be entitled under any other agreement between Executive and Company, if any of
the amounts payable to Executive hereunder are or become subject to excise or
other tax liability (including interest and penalties) that may be assessed by
the IRS pursuant to Section 409A or any other section of the Code and imposed
upon Executive, the Company shall reimburse and gross-up Executive in an amount
sufficient so that such payments and benefits received by Executive hereunder
will be so received without reduction for any such taxes, interest or
penalties.  Such gross-up payment shall be made promptly after the assessment of
such excise or other tax liability (including interest and penalties);

 
4

--------------------------------------------------------------------------------

 

 
however, in any event, such gross-up payment shall be made no later than the end
of Executive's taxable year next following his taxable year in which the related
taxes, interest or penalties are remitted.
 
8.           Confidentiality; Nondisparagement.  Executive acknowledges and
agrees that the Company's obligations to provide the benefits and payments
hereunder during the Severance Period are expressly conditioned upon and subject
to Executive's compliance with the conditions set forth in this Section 8. The
Executive shall hold in a fiduciary capacity for the benefit of the Company all
trade secrets, confidential information, and knowledge or data relating to the
Company and its affiliates which shall have been obtained by the Executive
during the Executive's employment by the Company and which shall not have been
or now or hereafter have become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this
Agreement).  The Executive shall not, without the prior written consent of the
Company, or as may otherwise be required by law or legal process, communicate or
divulge any such trade secrets, information, knowledge or data to anyone other
than the Company and those designated by the Company.  In addition, the
Executive and the Company or its affiliates shall not disparage, discredit or
otherwise publicly criticize the other or engage in any act, directly or
indirectly, for purposes of disparaging, ridiculing or bringing scorn upon the
Executive or the Company, any affiliate thereof, or any of their respective
officers, directors, businesses, tradenames or trademarks.  In the event of a
breach or threatened breach of this Section 8, each party shall be entitled to
injunctive relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, the parties acknowledging that damages would be
inadequate and insufficient.  Any termination of the Executive's employment,
Agreement Period or of this Agreement shall have no effect on the continuing
operation of this Section 8.
 
9.           Non-Competition; Non-Solicitation.  In consideration of the mutual
covenants contained in this Agreement and the payment by the Company of the
benefits set forth herein during and for the Severance Period, Executive agrees
to the provisions contained in this Section 9 and Executive acknowledges and
agrees that the Company's obligations to provide the benefits and payments
hereunder during the Severance Period are expressly conditioned upon and subject
to Executive's compliance with the conditions set forth in this Section 9.
 
(a)           Executive acknowledges that the Business (as defined below) is
intensely competitive and Executive agrees that during the Severance Period (i)
he shall not seek or accept employment or directly, indirectly, or in any other
manner, offer any of Executive's services to any company or other enterprise
engaged in the Business; provided that, the foregoing shall not, however,
prohibit the ownership by Executive, solely as a passive investment, of five
percent (5%) or less of any class of securities (registered under the Securities
Exchange Act of 1934) of a business that competes directly with the Business,
and (ii) he will not, directly or indirectly, recruit or otherwise solicit or
induce any person who is an employee of, or otherwise engaged in any capacity by
the Company (or any affiliate) or the Business or any successor to the Company
or the Business (including, but not limited to, any vendor, supplier or agent )
to terminate his or her employment or other relationship with the Company (or
such affiliate) or the Business, and (iii) he will not offer employment to or
employ a person who is at that time an employee (other than secretarial or
clerical employees) of the Company (or any affiliate) or the Business or who was
such an employee within one year of the time of such offer or employment.  The
Company and Executive agree that the Executive's covenants in this Section 9
shall survive the expiration or termination of this Agreement.
 
(b)           For purposes of this Section 9, "Business" shall mean and include:
(i) manufacturing (anywhere in the world), marketing, merchandising, designing
and distribution (at wholesale, retail, through catalogue sales,
direct-to-consumer or via Internet sales) of apparel products for men, women,
children, boys and girls, including related products and accessories; (ii) all
cosmetic and fragrance products, beauty and skin products, toiletries, shoes and
footwear, hosiery, socks, jewelry, watches, eyewear, leather goods (including
luggage); and (iii) any items which are licensed by the Company to others under
any names or trademarks owned by or licensed to the Company or any derivatives
thereof.  "Company" shall include the Company and its parents, subsidiaries and
affiliates.
 
10.           Severance Letter.  Executive and Company are parties to the
Severance Letter which sets forth the rights and obligations of the parties in
the event that Executive's employment is terminated following a
Change-in-Control.  Notwithstanding anything to the contrary set forth in the
Severance Letter, in the event that Executive's employment is terminated for any
reason at any time prior to a Change in Control, the Severance Letter shall
thereupon terminate and the provisions of this Agreement shall control.  In the
event that a Change in Control occurs while Executive is employed during the
Agreement Period, the Executive's rights with respect to such termination of
employment (including the reasons therefor) shall be

 
5

--------------------------------------------------------------------------------

 

 
governed by the provisions of the Severance Letter and no benefits or amounts
shall be payable to Executive pursuant to the terms of this Agreement.
 
11.           Amendment.  This Agreement may be amended in writing by mutual
agreement of the parties without the consent of any other person and, during the
life of Executive, no person, other than the parties hereto, shall have any
rights under or interest in this Agreement or the subject matter hereof.
 
12.           Notice.  Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and, if (i) sent by registered mail
or certified mail, or (ii) personally delivered, or (iii) sent via nationally
recognized courier service, to the Company at its principal executive offices,
to the attention of its Chief Executive Officer, or to Executive at the last
address filed by him in writing with the Committee, as the case may be.
 
13.           Nonalienation.  The interests of Executive under this Agreement
are not subject to the claims of his creditors, other than the Company and its
subsidiaries, and may not otherwise be voluntarily or involuntarily assigned,
alienated or encumbered.
 
14.           Successors.  This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company's assets and business.
 
15.           Severability.  If, for any reason, any provision of this Agreement
is held invalid, such invalidity shall not affect any other provision of this
Agreement not held so invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect.  If any provision
of this Agreement shall be held invalid in part, such invalidity shall in no way
affect the rest of such provision not held so invalid, and the rest of such
provision, together with all other provisions of this Agreement, shall to the
full extent consistent with law continue in full force and effect.
 
16.           Applicable Law.  The provisions of this Agreement shall be
construed in accordance with the internal laws of the State of Illinois without
regard to common law conflicts of laws principles.
 
17.           Interest on Late Payments.  If the Company fails to pay any amount
provided under this Agreement when due, the Company shall pay interest,
compounded monthly, on such amount at a rate equal to the lesser of (a) (i) the
highest rate of interest charged by the Company's principal lender on its
revolving credit agreements as in effect from time to time during the period of
such nonpayment plus 200 basis points, or (ii) in the absence of such a lender,
300 basis points over the prime commercial lending rate announced by The Wall
Street Journal in effect from time to time during the period of such nonpayment,
or (b) the highest legally-permissible interest rate allowed to be charged under
applicable law.
 
18.           Beneficiaries.  If Executive should die while any amount is
payable to him hereunder, such amount shall be paid to Executive's devisee,
legatee or other designee or, if there is no such designee, to Executive's
estate.
 
19.           WAIVER OF JURY TRIAL.  THE COMPANY AND EXECUTIVE WAIVE THEIR
RIGHTS TO REQUEST A JURY TRIAL IN ANY LAWSUIT RELATING TO THIS AGREEMENT.
 
20.           Mitigation.  Executive shall not be required to mitigate damages
or the amount of any payment provided for under this Agreement by seeking (and,
except as provided in Section 6(b)(iii), no payment otherwise required hereunder
shall be reduced on account of) other employment.
 
21.           Counterpart.  The Agreement may be executed in two or more
counterparts, any one of which shall be deemed the original without reference to
the others.
 

 
[remainder of page intentionally left bank
signature appear on immediately following page]
 

 
6

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, and its
corporate seal to be hereunto affixed and attested by its Secretary, all as of
the day and year first above written.
 

 
/s/ JAMES T. CONNERS
 
James T. Conners

 
Attest:
HARTMARX CORPORATION
           
  /s/ TARAS R. PROCZKO
 
By:
/s/ HOMI B. PATEL
 
Taras R. Proczko
Secretary
 
   Homi B. Patel, Chairman and
      Chief Executive Officer

 